Citation Nr: 1422714	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right great toe disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right great toe disability.

3.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected right great toe disability.

4.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected right great toe disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right great toe disability.

6.  Entitlement to service connection for right leg shortening, to include as secondary to a service-connected right great toe disability.

7.  Entitlement to a disability rating in excess of 10 percent for a service-connected right knee disability.

8.  Entitlement to a disability rating in excess of 20 percent for a service-connected right great toe disability.

9.  Entitlement to a temporary total evaluation based on convalescence due to surgery for a service-connected right toe disability.


REPRESENTATION

Veteran represented by:	The National Veterans Disability Advocates


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Veteran's case is currently under the jurisdiction of the VA RO in Indianapolis, Indiana.

While the Veteran requested a Board hearing on his September 2011 VA Form 9, he withdrew this request in a subsequent communication received in April 2012. Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The issues of entitlement to service connection for right leg shortening and an evaluation in excess of 20 percent and a temporary total evaluation for a service-connected right great toe disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right hip disability is as likely as not the result of his service-connected right great toe disability.

2.  The Veteran's currently diagnosed left hip disability is as likely as not the result of his service-connected right great toe disability.

3.  The Veteran's currently diagnosed right foot disability is as likely as not the result of his service-connected right great toe disability.

4.  The Veteran's currently diagnosed left foot disability is as likely as not the result of his service-connected right great toe disability.

5.  The Veteran's currently diagnosed left knee disability is as likely as not the result of his service-connected right great toe disability.

6.  Throughout the entire claims period, the Veteran's service-connected right knee disability has been manifested by no more than mild instability, arthritis, and painful motion with flexion limited to no less than 50 degrees and extension limited to no more than 0 degrees.






CONCLUSIONS OF LAW

1.  A right hip disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2.  A left hip disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

3.  A right foot disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

4.  A left foot disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

5.  A left knee disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

6.  The criteria for a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2013).

7.  The criteria for a 10 percent disability rating, but not greater, have been met for right knee arthritis for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

With regard to the Veteran's claims for service connection for bilateral hip, bilateral foot, and left knee disabilities, these claims have been granted.  Any error related to the duties to notify and assist is moot for these claims as there can be no prejudice to the Veteran since the benefits sought were granted. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (noting that the harmless error doctrine applies to VCAA notice issues). 
 
With regard to the remaining issues decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A May 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran most recently underwent a VA examination to determine the severity of his right knee disability in November 2009.  The examination involved a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any worsening of the Veteran's right knee disability since the November 2009 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Merits of the Claims

A. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Organic diseases of the nervous system, arthritis, and vascular disease are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  39 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The August 2009 and November 2009 VA examiners diagnosed the Veteran with mild osteoarthrosis of the bilateral hips, osteoporosis of the right foot, mild osteoarthrosis of the first MTP joint of the left foot, and osteoarthrosis of the lateral joint compartment of the left knee.  He is service-connected for a right great toe disability.  The first and second elements of Wallin are met for these claims.

With respect to the remaining element (a medical nexus), the Veteran submitted a February 2011 letter from his private physician linking his bilateral hip, bilateral foot, and left knee disabilities to an altered gait from his service-connected right great toe disability.  The Board notes that the medical evidence also includes August 2009 and January 2011 VA examinations opining, without a rationale, that these disabilities are not related to the service-connected right great toe disability.  However, in light of the positive private opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hip, bilateral foot, and left knee disabilities are related to his service-connected right great toe disability.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for right hip, left hip, right foot, left foot, and left knee disabilities are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected right knee disability is currently evaluated as 10 percent disabling under Diagnostic Codes 5003-5257.  He seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5003 provides the rating criteria for degenerative arthritis.  Diagnostic Code 5257 provides the rating criteria for other impairment of the knee, manifested by recurrent subluxation or lateral instability.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for other impairment of the knee with slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned for other impairment of the knee with moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is assigned for other impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Where a Veteran has degenerative joint disease which is evaluated under DC 5003, a separate, compensable evaluation may be assigned under DC 5257 or 5259 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5003 does not constitute pyramiding).  In Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), the Court of Appeals for Veterans Claims (Court) held that when there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (wherein the Court distinguished Lichtenfels as limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003 (degenerative arthritis established by X-ray findings)).

The Veteran first underwent a VA examination in conjunction with his present right knee claim in August 2009.  At that time, he complained of stiffness, pain, occasional swelling, weakness, incoordination, giving way, and instability.  He denied any episodes of dislocation or subluxation, but reported locking episodes several times per week, daily moderate to severe flare ups, and intermittent use of a brace.  

The examiner observed crepitus, grinding,  mild edema, and tenderness on the medial aspect of the patella with no instability, patellar or meniscus abnormalities, or varus or valgus.  He recorded range of motion measurements of 105 degrees of flexion and 0 degrees of extension with objective evidence of pain.  On repeated movements, the Veteran's range of motion was further limited to 95 degrees of flexion and 0 degrees of extension.  X-rays showed osteoarthrosis of the lateral and patellofemoral joint compartments with small joint effusion.  

The examiner diagnosed the Veteran with chronic right osteoarthrosis of the lateral and patellofemoral joint compartments, degenerative joint disease of the right knee, and right knee anterior cruciate ligament insufficiency.  He concluded that the Veteran's right knee disability prevented sports and resulted in severe effects on shopping, exercise, recreation, traveling, feeding, and dressing, and moderate effects on chores, toileting, grooming, and driving.

The Veteran was more recently examined for his right knee in January 2011.  At that time, he complained of intermittent aching pain, instability, and stiffness, but denied any weakness, deformity, locking, lack of endurance, effusion, episodes of dislocation or subluxation, swelling, redness, heat, drainage, or need for assistive devices.  He reported being able to walk one block and stand for 30 minutes.  The examiner observed no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  He recorded range of motion measurements of 60 degrees of flexion with pain at 50 degrees and 0 degrees of extension without pain.  Repeated movements resulted in additional pain.  X-rays showed no acute abnormality of the right knee.  The examiner concluded that the Veteran's right knee disability did not interfere with his ability to perform his daily activities.

The medical evidence also includes VA and private treatment records that are negative for any additional findings relating to the right knee.

In addition to the medical evidence, the Veteran has provided lay statements relating his symptoms of right knee pain.

The evidence of record does not establish that the Veteran's service-connected right knee disability warrants more than a 10 percent disability rating under Diagnostic Code 5257 at any point throughout the appeals period.  There is no evidence of moderate recurrent subluxation or lateral instability to warrant a higher rating of 20 percent.  Neither of the VA examiners noted any recurrent subluxation or lateral instability.  In fact, both examiners denied any objective evidence of instability.  Although a 10 percent evaluation has been assigned based on the Veteran's reports, there is simply no objective or medical evidence to show any moderate instability or recurrent subluxation to warrant an even higher rating of 20 percent.  

Although an increased rating cannot be granted under Diagnostic Code 5257, the Board finds that a separate 10 percent evaluation under Diagnostic Code 5003 is appropriate for the right knee for the entire period on appeal.  As noted above, the Veteran has been diagnosed with right knee arthritis.  Although his range of motion was not limited to a compensable degree until the January 2011 VA examination, he complained of painful motion throughout the appeals period.  Under 38 C.F.R. § 4.59, this warrants the minimal compensable rating for arthritis of the right knee joint, which is 10 percent.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2013); VAOPGCPREC 9-98; see also Degmetich, supra.  

However, although an additional 10 percent rating is appropriate, a rating in excess of 10 percent is not warranted under Diagnostic Code 5003.  There is no evidence showing flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  The Veteran's lowest measured range of motion, even when considering the point at which pain began, was 50 degrees of flexion and 0 degrees of extension.  These ranges of motion simply do not meet the criteria for a 20 percent rating under either Diagnostic Code 5260 or 5261.  As such, the Board finds that a separate rating in excess of 10 percent for arthritis is not warranted at any time during the appeals period.

There is also no indication that the Veteran experiences any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2013); see also DeLuca, supra.  Significantly, even considering the point at which the Veteran first experienced pain when determining his limitation of motion, which is  not required under the law, range of motion was only limited to 50 degrees flexion and 0 degrees extension, neither indicative of a decrease in functional limitation of motion. The Board emphasizes that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   Further, while the VA examiners noted the Veteran's complaints of additional pain with repetitive motion and during flare ups, there was no additional loss of motion or other symptoms, other than those already recognized and compensated by the Veteran's currently assigned schedular evaluation for his knee.  An increased rating is simply not warranted under 38 C.F.R. § 4.40 or 4.45.

Additionally, there is no indication that the Veteran's right knee disability warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's right knee disability is manifested by ankylosis, flexion limited to 45 degrees or less, extension limited to 5 degrees or more, impairment of the tibia and fibula, genu recurvatum, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256 or 5260-5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5258, 5260-5263 (2013).  

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right knee symptomatology warranted other than the currently assigned disability ratings throughout the appeal period.  The assignment of staged ratings is not warranted.  See Hart, supra.

For all of the foregoing reasons, the Board finds that an evaluation in excess of 10 percent under Diagnostic Code 5257 is not warranted at any time during the appeals period and that a separate evaluation of 10 percent (but not higher) under Diagnostic Code 5003 is warranted for the entire period on appeal for the Veteran's right knee disability.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to evaluations in excess of these for his right knee disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right hip disability is granted on a secondary basis.

Entitlement to service connection for a left hip disability is granted on a secondary basis.

Entitlement to service connection for a right foot disability is granted on a secondary basis.

Entitlement to service connection for a left foot disability is granted on a secondary basis.

Entitlement to service connection for a left knee disability is granted on a secondary basis.

Entitlement to a disability rating in excess of 10 percent for right knee instability is denied.

Entitlement to a separate disability rating of 10 percent right knee arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the Veteran's right leg shortening claim, he was afforded VA examinations in August 2009 and January 2011.  The examiners found that he did not have right leg shortening and, based on this finding did not provide an adequate nexus opinion.  However, a November 2009 right knee VA examination report diagnosed the Veteran with leg length discrepancy.  In light of this diagnosis during the appeals period, the claim must be remanded for an addendum nexus opinion.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...").

With regard to the Veteran's total temporary evaluation claim, the medical evidence is unclear as to whether the Veteran's convalescence was necessitated by his service-connected right great toe disability, his nonservice-connected peripheral vascular disease, or both.  As such, this claim must also be remanded for an opinion on whether the Veteran's post-surgical symptoms and need for convalescence were due to a service-connected or nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Finally, as the determination of the appropriateness of a temporary total evaluation for the service-connected right great toe disability may affect the outcome of the Veteran's right great tor increased rating claim, these claims are inextricably intertwined.  As such, the temporary total evaluation claim must be readjudicated prior to the readjudication of the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain an addendum opinion from the January/June 2011 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the November 2009 VA examination noting leg length discrepancy and the private physician's letter discussing the effect of the Veteran's service-connected right great toe disability on his gait.  This must be noted in the examination report. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

With regard to the Veteran's diagnosed leg length discrepancy, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder was caused or aggravated (made worse) by the Veteran's military service and/or his service-connected right great toe disability.  If the examiner determines that his leg length discrepancy is a congenital defect, s/he should indicate whether the Veteran has any additional right leg disorder(s) superimposed on the congenital defect.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Thereafter, the AOJ shall send the Veteran's claims file to an appropriate VA examiner for review.  The examiner must review pertinent documents in the Veteran's claims file, including the private treatment records relating to the Veteran's right foot/toe surgery and the private podiatrist's June 2012 letter indicating that his need for convalescence was due to his service-connected right great toe disability.  This must be noted in the examination report. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that treatment for the Veteran's service-connected right great toe disability resulted in: (1) surgery necessitating at least one month of convalescence, or (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  The examiner should state whether any such need for convalescence was the result of service-connected disability or nonservice-connected disability (peripheral vascular disease).  If the examiner is unable to differentiate between the effects of service-connected and nonservice-connected disability, s/he should so state.  The examiner must specifically comment on the June 2012 private podiatrist's letter.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, readjudicate the Veteran's claims for a temporary total evaluation for the right great toe disability and service connection for right leg shortening.  Thereafter, readjudicate the claim for an increased rating for the right great toe disability.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


